DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claims 1 and 11 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An apparatus for recognizing a voice in a vehicle, the apparatus comprising: 
5an input device for receiving a voice command; and 
a controller configured to determine whether the number of the voice commands is at least two, determine whether the voice commands are able to be 10executed based on a preset priority, when the number of the voice commands is at least two, 
calculate an execution sequence of the voice commands based on the determination result, and 
allow operations corresponding to the voice commands 15to be executed based on the calculated execution sequence of the voice commands.
Jingqing (US 2015/0039319) teaches a command handling method, apparatus, and system. The method includes receiving multiple voice instructions sent by a voice parsing server, where the multiple voice instructions are generated after the voice parsing server parses source voice commands that are from different voice control devices; separately determining whether any two voice instructions in the multiple voice instructions are similar instructions, where the similar instructions are voice instructions corresponding to source voice commands that are obtained by the different voice control devices by collecting same voice information; and when two voice instructions that are similar instructions exist in the multiple voice instructions, discarding one voice instruction in the two similar voice instructions. The embodiments of the present invention further provide a command handling apparatus and system. The embodiments eliminate a control error caused by repeated execution of a command.
However, Jingqing does not teach the invention as claimed, especially a controller configured to determine whether the number of the voice commands is at least two, determine whether the voice commands are able to be 10executed based on a preset priority, when the number of the voice commands is at least two, 
calculate an execution sequence of the voice commands based on the determination result, and 
allow operations corresponding to the voice commands 15to be executed based on the calculated execution sequence of the voice commands.
Mateo (US 2015/0279368) teaches the system includes a controller having first and second speech recognition modules and a decision module. The system includes at least one medical device operable by the controller. The system includes a first microphone in communication with the first speech recognition module, and a second microphone in communication with the second speech recognition module. The first speech recognition module generates a first set of commands from voice signals it receives from the first microphone. The second speech recognition module generates a second set of commands from voice signals it receives from the second microphone. The decision module receives the first and second sets of commands, accepts a subset of the commands in the first and second sets, rejects the remainder of the commands, and assembles a third set of commands comprising the accepted commands. The controller executes the third set of commands to operate the at least one medical device.
However, Mateo does not teach the invention as claimed, especially a controller configured to determine whether the number of the voice commands is at least two, determine whether the voice commands are able to be 10executed based on a preset priority, when the number of the voice commands is at least two, 
calculate an execution sequence of the voice commands based on the determination result, and 
allow operations corresponding to the voice commands 15to be executed based on the calculated execution sequence of the voice commands.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675